DETAILED ACTION
The Amendment filed November 08, 2020 has been entered. Claims 1-20 are pending. Claims 19-20 have been entered. Claims 1 and 15 are independent.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over independent claims 1-14 of US Patent No. 10,727,276. Although the claims at issue are not identical, they are not patentably distinct from each other. 
Instant Application
US Patent 10,727,276
Comment
Claim1. A three-dimensional memory device, comprising: 
an alternating stack of insulating layers and electrically conductive word line layers located over a substrate; and 
a plurality of vertical memory strings, wherein each vertical memory string comprises a series connection of a memory stack structure and a selector element; 









wherein: 
each of the memory stack structures extends through the alternating stack and includes a respective memory film and a respective vertical semiconductor channel; and 

each of the selector elements comprises a two terminal device that is configured to provide at least two different resistivity states 

and has a bottom surface that overlies a topmost layer of the alternating stack and overlies a horizontal plane including topmost surfaces of the vertical semiconductor channels.





an alternating stack of insulating layers and electrically conductive word line layers located over a substrate;
a plurality of vertical memory strings, wherein each vertical memory string comprises a series connection of a memory stack structure and a selector element; and
 

top ends of the vertical memory strings,
wherein:
each of the memory stack structures extends through the
alternating stack and includes a respective memory film and a respective vertical semiconductor channel;
each of the selector elements comprises a two terminal device that is configured to provide at least two different resistivity states;
each of the selector elements is located between the alternating stack and the bit lines; and
dummy word lines are located between the selector elements
and the electrically conductive word line layers.
Claim 2. each of the selector elements comprises a vertical stack of a bottom electrode, a memory element, and a top
electrode;
the top electrode is electrically connected to one of the bit
lines; and
the bottom electrode is electrically connected to a respective one of the vertical semiconductor channels through a respective drain region.







Note footnote1


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Kanamori et al. (US 2020/0020396) in view of Ueki et al. (US 2021/0318395).
Regarding independent claims 1 and 15, Kanamori et al. disclose a three-dimensional memory device (see FIGS. 3 and 4A-B), comprising: 
an alternating stack of insulating layers (111, 121 …, para. 0054: stacked insulation materials 111, 121 …) and electrically conductive word line layers (FIG. 4B: WL) located over a substrate (101); and 
a plurality of vertical memory strings, wherein each vertical memory string comprises a series connection of a memory stack structure and a selector element (see FIG. 6 along with FIGS. 3-4); 
wherein: 
each of the memory stack structures (FIG. 4A: 103 and para. 0057) extends through the alternating stack and includes a respective memory film and a respective vertical semiconductor channel (see FIG. 4A); and 
each of the selector elements (FIG. 4A: 106 and para. 0057: resistive layer 106, and FIG. 4B: RF) comprises a two terminal device that is configured to provide at least two different resistivity states (para. 0061: … high resistance … low resistance …).

Ueki et al. teach the deficiencies in FIG. 1 and accompanying disclosure, e.g., para. 0088, i.e., the selection elements (gate electrode 12) overlies a topmost layer of the insulating layer 13 (which is claimed alternating stack) and overlies a topmost surfaces of the vertical semiconductor channel (14).
It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teaching of Ueki et al. to the teaching of Kanamori et al. such that a memory device, as taught by Kanamori et al., utilizes a selection elements positioned overlies an insulating layer and a vertical semiconductor channel, as taught by Ueki et al., for the purpose of building a vertical structure of memory device, thereby achieving area saving.
Regarding claims 2 and 17, Kanamori et al. and Ueki et al. teach the limitations of claim 1 and 15, respectively.
Kanamori et al. further teach each of the selector elements comprises a vertical stack of a bottom electrode, a memory element, and a top electrode; the top electrode is electrically connected to one of the bit lines; and the bottom electrode is electrically connected to a respective one of the vertical semiconductor channels through a respective e drain region (see FIGS. 3 and 4A-B, and accompanying disclosure).
Regarding claim 3, Kanamori et al. and Ueki et al. teach the limitations of claim 2.

Regarding claim 4, Kanamori et al. teach the limitations of claim 2.
Kanamori et al. do not explicitly disclose the memory element comprises a vacancy-modulated memory element.
However, vacancy-modulated memory element, e.g., titanium oxide memory element is a well-known technology for a type of memory for its purpose. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize titanium oxide memory element in the memory cells and arrays because these conventional technology are well established in the art of the memory devices.
Regarding claims 5 and 7, Kanamori et al. teach the limitations of claim 2.
Kanamori et al. do not explicitly disclose the memory element comprises a conductive-bridge memory element; and a spin-torque-transfer (STT) magnetic memory element containing a magnetic tunneling junction. 
Instead, Kanamori et al disclose the memory element comprised phase-change memory element including a magnetic material.
It is a well-known technology for a programming memory device to extend CBRAM / STT-MRAM from PCRAM.
For support, of the above asserted facts, see for example, Zhang (US 2019/0363132), paragraph [0036]: Examples of the re-writable material include resistive 
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize CBRAM/STT-MRAM of re-writeable memory because these conventional technology are well established in the art of the memory devices.
Regarding claim 6, Kanamori et al. and Ueki et al. teach the limitations of claim 2.
Kanamori et al. further teach the memory element comprises a phase change memory element (e.g., para. 0061).
Regarding claim 8, Kanamori et al. and Ueki et al. teach the limitations of claim 2.
Kanamori et al. further teach the selector element has a pillar structure (see FIGS. 3 and 4A-B, and accompanying disclosure).
Regarding claim 9, Kanamori et al. and Ueki et al. teach the limitations of claim 2.
Kanamori et al. further teach the top electrode of the selector element and the bottom electrode of the selector element laterally extend along different horizontal directions; and the memory element is located within an overlap area between the top electrode and the bottom electrode (see FIGS. 3 and 4A-B, and accompanying disclosure).
Regarding claim 10, Kanamori et al. and Ueki et al. teach the limitations of claim 1.

Regarding claim 11, Kanamori et al. and Ueki et al. teach the limitations of claim 1.
Kanamori et al. further teach each vertical memory string comprises a series connection of a memory stack structure and a selector device; and the selector device comprises a series connection (see FIG. 4B: 1st CT and 2nd RF) of a select transistor and the selector element (see FIGS. 3 and 4A-B, and accompanying disclosure).
Regarding claims 12-13, Kanamori et al. and Ueki et al. teach the limitations of claim 1.
Kanamori et al. further teach a method of operating the three-dimensional memory device of Claim 1, comprising: activating a first group of vertical memory strings by setting each selector element within the first group to a low resistivity state and deactivating a second group of vertical memory strings by setting each selector element within the second group to a high resistivity state; and performing an operation selected from programming or reading least one memory element within the first group of vertical memory strings while the second group of vertical memory strings remains deactivated; and further comprising deactivating the first group of vertical memory strings by setting each selector element within the first group of vertical memory strings to the high 
Regarding claim 14, Kanamori et al. and Ueki et al. teach the limitations of claim 13.
Kanamori et al. further teach activating the first and the second groups of vertical memory strings by setting each selector element within the first and second groups of vertical memory strings to the low resistivity state; performing an erase operation on the first and second groups of vertical memory strings; and deactivating the first and second groups of vertical memory strings by setting each selector element within the first and second groups of vertical memory strings to the high resistivity state after the erase operation (see FIGS. 3 through 11, and accompanying disclosure, e.g., para. 000045 and para. 0070-0072: erase operation).
Regarding claim 16, Kanamori et al. and Ueki et al. teach the limitations of claim 15.
Kanamori et al. further teach forming bit lines on the two-dimensional array of selector elements, wherein the plurality of bit lines are laterally spaced apart along a first horizontal direction, laterally extend along a second horizontal direction, and are electrically connected to top ends of the selector elements (see FIG. 1 and para. para. 0066: 331, 332 … bitlines BL, and see FIGS. 3 and 4A-B, and accompanying disclosure).
Regarding claim 18, Kanamori et al. and Ueki et al. teach the limitations of claim 15.

Regarding claims 19-20, Kanamori et al. and Ueki et al. teach the limitations of claim 15 and 1, respectively.
Kanamori et al. further teach the vertical semiconductor channels have a doping of a first conductivity type; a top end of each of the vertical semiconductor channels in contact with a respective drain region having a doping of a second conductivity type that is an opposite of the first conductivity type; and each of the drain regions is in contact with a bottom surface of a respective one of the selector elements (see FIGS. 3-4 and accompanying disclosure, e.g., para. 0053: one doping region 102 …).

Response to Argument
Applicant’s Amendment filed 11/08/2021, with respect to the rejection(s) of claims 1-20 under 35 USC 102 and 103, have been fully considered. However, during updated search, new reference(s) surfaced and have been applied in a new ground of rejection necessitated by this amendment. 
Rejection(s) of claims 1-20 under double patenting, have been fully considered but are not persuasive. See Double Patenting above for more details. 
Therefore, it is respectfully submitted that the examiner maintains the rejection.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG IL CHO whose telephone number is (571)270-0137.  The examiner can normally be reached on M-Th, 7:30AM-5PM; Every other F, 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUNG IL CHO/                                             Primary Examiner, Art Unit 2825                                                                                                                                                                                                                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Re independent claims 1 and 15, claim 1 of US Patent recites all the claimed limitations. The various dependent claims are anticipated by/obvious in view of the conflicting patent.